Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2022 has been entered.
Claims 1-20 are currently pending, of which claims 16-19 have been withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is insufficient support in the disclosure for the amended limitations of independent claims 1, 9 and 14: the sensor system calibrated to determine and signal when the implant has advanced completely out of the distal end of the catheter irrespective of whether the implant has detached from the pusher (claim 1) or prior to detachment of the implant from the pusher (claim 9) or prior to detachment of the implant from the pusher within the catheter (claim 14); wherein the sensor system includes a proximal voltage source and a circuit formed between the sensor and the proximal voltage source such that a current may flow from the proximal voltage source to the sensor along a distal portion of the pusher and back to the proximal voltage source to power the sensor.  
Claims 2-8, 10-13, 15, and 20 are additionally rejected due to their dependency on claims 1, 9, or 14.
There is support for a circuit formed between a proximal voltage source and a heater (106) via positive and negative electrical wires (108, 110) (para [0040-0041; 0081-0085]).  There is support for the circuitry integrated into the power source being used to determine whether or not detachment is successful (para [0090]), wherein inductance values are compared for different signaling currents before and after detachment attempts (para [0090-0095]).  However, it is noted para [0090-0095] describes a sensor system measuring an inductance similar to the sensor system measuring inductance taught by Fitz (US 2006/0052815) in para [0081-0086].  Namely, a signaling current is sent and inductive resistance is measured at the resistance type heater coil, where a change in inductive resistance indicates detachment was successful due to the inside of the heater filling with another material such as the patient’s blood, contrast media, saline solution or air.  Para [0090-0095] does NOT provide support for “the sensor system calibrated to determine and signal when the implant has advanced completely out of the distal end of the catheter irrespective of whether the implant has detached from the pusher” or “prior to detachment of the implant from the pusher” as presently claimed.  It is also noted the reply filed July 30, 2021 elects Species A, drawn to an electrical current sensor sensing a change in inductance or inductive resistance of signaling current, para [0090-0097], without traverse.
The Examiner reinforces the lack of support of para [0090-0095] for the amended claim language by highlighting Applicant’s arguments against Fitz (US 2006/0052815) filed November 17, 2021:

    PNG
    media_image1.png
    767
    721
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    505
    713
    media_image2.png
    Greyscale

Applicant discloses the sensor system in para [0090-0095] functions in the same way to that as Fitz in para [0081-0086].  It is noted Applicant discloses in para [0094] an “initial value of the inductance L1 depends on the magnetic permeability μ1 of the core of the tether” and “the inside of the heater 106, 306 will fill with another material such as the patient's blood, contrast media, saline solution, or air. This material now within the heater core will have a magnetic permeability μ2 that is different than the tether core magnetic permeability μ1.” Thus, according to Applicant’s argument presented November 17, 2021, the sensor system described in para [0090-0095] of the instant application is also only configured to sense the presence or absence of the magnetic permeability of its tether’s core and is not calibrated to determine and signal when the implant has advanced completely outside of the distal end of the catheter irrespective of whether the implant has detached from the pusher or prior to detachment of the implant from the pusher.
Although withdrawn from consideration, the disclosure provides support for additional sensor systems including “a sensor 502 for detecting when the implant device 302 has been advanced out of a microcatheter 506 to a desired detachment location” (para [0099]) including a sensor measuring a change in resistance of the implant when it moves from a relatively straight configuration within the microcatheter to a curved configuration upon advancement out of the microcatheter (para [0101]), a temperature sensor measuring the temperature difference between the inside and the outside of the microcatheter (para [0102]), a pressure sensor measuring the difference between a relatively constant state within the microcatheter and a variable state outside of the microcatheter as the pressure varies with systole and diastole of the blood stream (para [0103]), a sensor for detecting an ultrasound differential between the inside and outside of the microcatheter (para [0104]).  The sensors of para [0099-0104] may all function to determine when the implant has advanced completely out of the distal end of the catheter irrespective of whether the implant has detached from the pusher or prior to the detachment of the implant from the pusher.  However, there is insufficient support in the disclosure for the sensors (502) described in para [0099-0104] to include “a proximal voltage source and a circuit formed between the sensor and the proximal voltage source such that a current may flow from the proximal voltage source to the sensor along a distal portion of the pusher and back to the proximal voltage source to power the sensor”.
Finally, although also withdrawn from consideration, it is noted there is support for the heater coil (306) serving as a sensor instead of or in addition to sensor 502, where resistance of the heater coil changes as it is extended out of the microcatheter (para [0106-0123]).  The disclosure states “resistance was measured from gold connectors at proximal end of pusher” (para [0119]).  However, there is insufficient support in the disclosure that measuring the resistance of the heater coil uses “a proximal voltage source and a circuit formed between the sensor and the proximal voltage source such that a current may flow from the proximal voltage source to the sensor along a distal portion of the pusher and back to the proximal voltage source to power the sensor”.  
Claims 1 and 9 have been amended to recite “the sensor system calibrated to determine and signal when the implant has advanced completely out of the distal end of the catheter irrespective of whether the implant has detached from the pusher” (claim 1) or “prior to detachment of the implant from the pusher” (claim 9) and claims 3 and 11 have been amended to recite “wherein the sensor system measures an inductance to determine if the implant has advanced out from the pusher”.  Applicant cites para [0090-0095] of the application-as-filed for support of the amendments.  However, as discussed above, para [0090-0095] describes a sensor system measuring an inductance similar to the sensor system measuring inductance taught by Fitz (US 2006/0052815) in para [0081-0086].  Namely, a signaling current is sent and inductive resistance is measured at the resistance type heater coil, where a change in inductive resistance indicates detachment was successful due to the inside of the heater filling with another material such as the patient’s blood, contrast media, saline solution or air.  Para [0090-0095] does NOT provide support for “the sensor system calibrated to determine and signal when the implant has advanced completely out of the distal end of the catheter irrespective of whether the implant has detached from the pusher” or “prior to detachment of the implant from the pusher” in combination with “the sensor system measures an inductance to determine if the implant has advanced out from the pusher”.  
	It is noted Applicant has support for a sensor (502) for detecting when the implant device has been advanced out of the microcatheter, wherein the sensor may measure a change in resistance of the implant when it moves from a relatively straight configuration within the microcatheter to a curved configuration upon advancement out of the microcatheter (para [0101]), a temperature sensor measuring the temperature difference between the inside and the outside of the microcatheter (para [0102]), a pressure sensor for measuring the difference between a relatively constant state within the microcatheter and a variable state outside of the microcatheter as the pressure varies with systole and diastole of the blood stream (para [0103]), a sensor for detecting an ultrasound differential between the inside and outside of the microcatheter (para [0104]), or measuring the resistance of the heater coil within and outside fo the microcatheter (para [0106-0123]), which may all function to determine when the implant has advanced completely out of the distal end of the catheter irrespective of whether the implant has detached from the pusher or prior to detachment of the implant from the pusher.  However, each of these sensor systems (502) do not measure an inductance as recited in claims 3 and 11.  It is also noted each of these sensor systems is drawn to a withdrawn embodiment.

Response to Arguments
Applicant’s arguments, see amendment, filed June 1, 2022, with respect to the rejection of claims 1-15 and 20 under pre-AIA  35 USC 102(b) as being anticipated by Fitz et al. (US 2006/0052815, hereinafter “Fitz”) have been fully considered and are persuasive.  The rejection has been withdrawn.  Fitz fails to teach the sensor system is calibrated to determine and signal when the implant has advanced completely out of the distal end of the catheter irrespective of whether the implant has detached from the pusher OR prior to detachment of the implant from the pusher.
It is noted Applicant additionally argues Guglielmi (US 2005/0021023) fails to teach “a current may flow from the proximal voltage source to the sensor along the distal portion of the pusher and back to the proximal voltage source to power the sensor”.  Guglielmi is additionally silent as to measurement of inductance.  Thus, an art rejection in view of Guglielmi has not been applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771